Title: To James Madison from William Crawford, 20 February 1808
From: Crawford, William
To: Madison, James



Sir
20th. Feby. 1808

The preceding address is now transmitted thro’ you to the president of the United States in consequence of the following resolution carried at a meeting held by the Democratic citizens of the county of Adams in Gettysburg upon Monday the 15th. Febry. instt.
Resolved unanimously that a committee of five be appointed to draft an address to the General government on the present critical situation of our public affairs; and that said committee act as a standing committee of correspondence to communicate with such other committees throughout this state or the United States as the public exigencies may require: And that Doctor Wm. Crawford, General id, Saml. Smyth Esqre. John Weichart Esqre. & Doctor l Sheffer be said committee.  When said committee retired, after some time returned and reported an address to the President of the United States which was read & approved of unanimously by the general committee. Whereupon resolved that a copy of the aforesaid Address be transmitted to the general government & another to the editor of the Aurora for publication.
This address & resolution I therefore transmit to you with a request that you will present it according to the address and in so doing you will conferr a particular obligation on the democratic citizens of Adams County  In behalf of the chairman at his request

Wm. Crawford

